EX-10.111 5 sch3_07.htm LETTER OF CREDIT FEES AND CHARGES

SCHEDULE 3.07

to Credit Agreement



Letter of Credit Fees and Charges



Import Letters of Credit

 

Timing of Payment

     

Issuance

1/10%; minimum $120

Up-front

Amendment to increase

1/10%; minimum $100

Upon advice

Amendment - no increase

$75

Upon advice

Negotiation

1/10%; minimum $100

Upon advice

Acceptance

2%; minimum $100

Upon advice

Transfer

1/4%; minimum $125

Upon advice

Assignment

1/8%; minimum $120

Upon advice

Discrepancy

$75

Upon advice

Air Way Bill

$100/month

Upon advice

Expiry/Amount Unused

$100

Upon advice

Cancellation

$100

Upon advice

     

Export Letters of Credit

   

Pre-Advice

$50

Upon advice

Advice

$90

Upon advice

Amendment

$75

Upon advice

Amendment - confirmed

1/10%; minimum $100

Upon advice

Negotiation

1/10%; minimum $100

Upon advice

Docs sent unexamined

$120

Upon advice

Acceptance

By arrangement; minimum $100

Upon advice

Reimbursement

$90

Upon advice

Deferred Payment/Confirm L/C

3%/annum; minimum

$100 Up-front

Deferred Payment/Unconfirmed L/C

$100

Upon advice

Discrepancy

$60

Upon advice

Transfer

1/4%; minimum $125

Upon advice

Assignment - Pay Proceeds

1/4%; minimum $125

Upon advice

     

Documentary Collections

   

Software

Free

N/A

Usance

$120

Upon advice

Sight draft

$85

Upon advice

Direct Collection Letter

$75

Upon advice

Export/Direct

$50

Upon advice

Amendment

$25 + Cable fees

Upon advice

Tracer

$25

Upon advice

Protest

$250 + Expenses

Upon advice

     

Activity fees (per letter of credit)

   

Cable/SWIFT

$30

Upon advice

Courier

$20 (or interoffice mail @ no cost)

Upon advice

Fed wire

$35 (no charge on incoming collections)

Upon advice

Tracer

$30

Upon advice

     

Standby Letters of Credit

 

Timing of Payment

Issuance

2%/annum

Up-front

Amendment to increase

1/10%; minimum $100

Upon advice

Amendment - no increase

$75

Upon advice

Negotiation

1/10%; minimum $100

Upon advice

Acceptance

2%; minimum $100

Upon advice

Transfer

1/4%; minimum $125

Upon advice

Assignment

1/8%; minimum $120

Upon advice

Discrepancy

$75

Upon advice

Air Way Bill

$100/month

Upon advice

Expiry/Amount Unused

$100

Upon advice

Cancellation

$100

Upon advice

